Citation Nr: 1545890	
Decision Date: 10/28/15    Archive Date: 11/02/15

DOCKET NO.  12-32 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for coronary artery disease, status post-heart attack.


WITNESSES AT HEARING ON APPEAL

Appellant, A.F.


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1965 to July 1969 and from December 1972 to May 1977.

This matter comes before the Board of Veterans Appeals (Board) on appeal from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.  The Board previously remanded the matter in April 2014 for additional development.

In May 2013, the Veteran testified at a hearing at the RO (Travel Board hearing) before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of this claim, but it is necessary to ensure there is a complete record and to afford the Veteran every possible consideration.

VA failed to substantially comply with Board remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  While the record contains evidence that VA attempted to obtain any archived records of treatment from the Green Valley Community Based Outpatient Clinic (CBOC) in Arizona, the Veteran has lived in Nevada since at least approximately July 1992, and does not appear to have lived in Arizona at any point.  See July 1992 Notification Letter (addressed to Veteran in Las Vegas, Nevada).  Further, the Veteran and A.F. testified during the Veteran's May 2013 hearing that the Veteran had received treatment solely in Las Vegas and Warm Springs, Nevada.  See Transcript of Record at 4.  An internet search reveals that VA formerly had a CBOC in Henderson, Nevada, with an address on Green Valley Parkway, and the record contains private treatment records from a medical facility also located in Henderson, Nevada.  See also December 2006 St. Rose Hospital Treatment Records.  Accordingly, VA should attempt to obtain any archived treatment records from the VA Medical Center in Las Vegas, Nevada.

The Board acknowledges that a December 2011 memorandum indicates that the record lacked federal records showing service in the Republic of Vietnam during the Veteran's periods of service; however, the Veteran stated that he was not asserting that he had actually stepped foot in the Republic of Vietnam.  See May 4, 2011 Statement.  Instead, he asserted that he was in the offshore waters of Vietnam in 1972 and 1973 while aboard the USS GURKE for shelling of the mainland.  See December 23, 2011 Statement.  

Under applicable law, a Veteran who served on active duty in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, is presumed to have been exposed to an herbicide agent, absent affirmative evidence to the contrary.  See 38 C.F.R. § 3.307(a)(6)(iii) (2015).  Under the governing regulation, "Service in the Republic of Vietnam" includes service in the waters offshore and other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id.  It is well established that a Veteran must have set foot on the landmass of Vietnam, or have been present in the inland waterways of that country, in order for the presumption of exposure to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008), cert. denied, 129 S. Ct. 102 (Jan. 21, 2009).

For purposes of adjudicating claims involving Veterans serving aboard U.S. Navy vessels, VA has made a distinction between "Brown Water" Navy vessels (smaller vessels that "operated on the muddy, brown-colored  inland waterways of Vietnam") and "Blue Water" Navy vessels (larger "gun line ships and aircraft carriers . . . operat[ing] on the blue-colored waters of the open ocean.").  See, e.g., Veterans Benefits Administration (VBA) Compensation and Pension Training Letter 10-06, at 3 (Sept. 9, 2010).   Brown Water Navy Veterans are entitled to a presumption of exposure to herbicides as a matter of course.  However, in order for the presumption to be extended to a Blue Water Navy Veteran, the evidence must show that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that it docked to the shore or a pier.  Id.

Historically, VA has considered open water ports such as Da Nang, Cam Ranh Bay, and Vung Tau as extensions of ocean water and not inland waterways.  Id.  See also VA Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H.  As such, the presumption of exposure to herbicides has not been extended to Blue Water Navy Veterans whose vessels anchored in open water harbors in these areas unless the evidence otherwise demonstrated that the Veteran had gone ashore.  Conversely, the presumption has been extended to ships with deck logs that reference anchoring or entering the mouth of the Cua Viet River, Saigon River, Mekong River Delta, Ganh Rai Bay, and the Rung Sat Special Zone, which VA considers to be inland waterways.  See VBA Compensation and Pension Training Letter 10-06, at 7.

In a recent decision, the United States Court of Appeals for Veterans Claims (Court) held that, with respect to Da Nang Harbor, the manner in which VA has defined inland waterways is both inconsistent with the identified purpose of the statute (i.e., providing compensation to Veterans based on the likelihood of exposure to herbicides) and irrational.  See Gray v. McDonald, No. 13-3339, 2015 WL 1843053 (Vet. App. Apr. 23, 2015).  In so holding, the Court noted that it could not "discern any rhyme or reason in VA's determination that Quy Nhon Bay and Ganh Rai Bay are brown water[,] but Vung Tau Harbor-which appears to be inside Ganh Rai Bay-Da Nang Harbor, and Cam Ranh Bay are blue water."  Id., slip op. at 14 (emphasis in original).  As such, it returned the matter to VA to "exercise its fair and considered judgment to define inland waterways in a manner consistent with the regulation's emphasis on the probability of exposure."  Id., slip op. at 17.
In the present case, the Veteran has explicitly denied that he ever set foot on the landmass of Vietnam.  What he maintains, in essence, is that his service aboard the U.S.S. Gurke included service in the "offshore" waters of Vietnam.   


In light of the foregoing, the Board finds that the Veteran's case must be returned to the AOJ for consideration of the Court's decision in Gray, to ensure that his complete service personnel records have been obtained, and to obtain any pertinent deck logs.

In addition, since the last Supplemental Statement of the Case, the Veteran has asserted that he was exposed to 2,3,7,8-Tetrachlorodibenzodioxin (TCDD), or "dioxin," from diesel fuel exhaust.  See August 2015 Statement; Printout of VA Public Health Article.  VA should make efforts to verify any exposure to dioxin from diesel fuel exhaust.

While the July 2015 VA examiner provided an opinion regarding exposure to diesel exhaust fumes, the record lacks an opinion that specifically addresses exposure to dioxin.  Also, the examiner did not fully address all questions posed by the Board, to include with respect to exposure to paint fumes and solvents, and with respect to the question of aggravation of the Veteran's CAD by his service-connected low back disorder.  Finally, there is some confusion concerning the opinion as the examiner stated that the "condition claimed was at least as likely as not (50% or greater probability) incurred in or caused by the claimed in-service injury, event or illness," and then went on to provide a rationale supporting a negative opinion.   Consequently, VA should obtain an addendum opinion, as set forth below.

Accordingly, the case is REMANDED for the following action:

1.  Review the Veteran's claim in light of the Court's decision in Gray and any additional guidance that is issued regarding VA's definition of inland waterways.  If, and only if, the Veteran's claim cannot be granted in a timely manner, proceed with further development of the claim, as outlined below.

2.  Make arrangements to obtain any outstanding VA treatment records from the Las Vegas VAMC, including any archived records, dated from May 1977.

3.  Make arrangements to obtain a complete copy of the Veteran's service personnel records for his periods of active duty from November 1965 to July 1969 and from December 1972 to May 1977.

4.  Ask the U.S. Army and Joint Services Records Research Center (JSRRC) to research the history of the U.S.S. Gurke to determine whether the vessel entered the inland waterways of Vietnam, based on review of the vessel's command history and any relevant deck logs and muster rolls/personnel diaries for the period that the Veteran served aboard that vessel, to include in 1972 and 1973.  See Transcript of Record at 3 (reporting having made firing runs three miles offshore); December 2011 Statement (asserting service in the offshore waters of Vietnam in 1972 and 1973 while aboard the USS GURKE, for shelling of the mainland).  Copies of relevant documents should be provided, as necessary, to facilitate JSRRC's research, and JSRRC should likewise be asked to provide copies of the evidence relied upon in making its determination. JSRRC's response, and any supporting evidence received, should be associated with the record.

5.   Make arrangements to obtain the complete deck logs for the U.S.S. Gurke for the period that the Veteran served aboard that vessel, to include in 1972 and 1973.

6.  Make attempts to verify any in-service exposure to dioxin from diesel exhaust fumes and any chemicals from cleaning solvents.  See August 2015 Statement (asserting exposure to dioxin from diesel exhaust fumes); Transcript of Record at 2 (reporting continued exposure to submarine diesel exhaust fumes without a respiratory mask); id. at 3 (reporting exposure to paint thinner and having no family history of heart problems); April 2013 Substantive Appeal (asserting exposure to cleaning solvents and diesel fuel exhaust without a mask).

7.  After the above efforts have been made and any records have been received, obtain an addendum opinion from the July 2015 VA examiner or, if unavailable, from another appropriate examiner.  The examiner should review the entire claims folder.  A notation that the record review took place should be included in the report.

(a)  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's coronary artery disease had its clinical onset during active service or is related to any in-service disease, event, or injury, to include: 

(i) his report of shortness of breath, pain or pressure in chest, and palpitation or pounding heart on his May 1977 Report of Medical History; and/or 

(ii) his exposure to:
(A) lead paint;
(B) paint fumes; 
(C) dust; 
(D) diesel fumes; 
(E) 2,3,7,8-Tetrachlorodibenzodioxin (TCDD), or "dioxin," from diesel fuel exhaust; and/or 
(F) any other solvents/chemicals in service.  

In providing a response to (a)(ii), the examiner is asked to comment on the articles the Veteran provided regarding a correlation between exposure to lead and diesel fumes and cardiovascular problems and the article submitted by the Veteran on August 17, 2015 (Facts about Herbicides - Public Health) stating that the dioxin TCDD was an unwanted byproduct of herbicide production and that dioxins are pollutants that are released into the environment by burning waste, diesel exhaust, chemical manufacturing, and other processes.  

(b) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's coronary artery disease was caused by his low back disorder and radiculopathy of the lower extremities which prevented him from exercising.

(c) The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's coronary artery disease was aggravated, or permanently worsened by, his low back disorder and radiculopathy of the lower extremities which prevented him from exercising.

The complete rationale for all opinions expressed should be set forth in the report.

8.  Finally, after completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, furnish the Veteran an SSOC and afford him the appropriate time period for to respond before the claims file is returned for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

